          Case 1:19-cv-10497-JMF Document 126 Filed 07/28/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
FAT BRANDS, INC.,                                                      :
                                                                       :
                                    Plaintiff,                         :    19-CV-10497 (JMF)
                                                                       :
                  -v-                                                  :   ORDER SCHEDULING
                                                                       :   DEFAULT JUDGMENT
PPMT CAPITAL ADVISORS, LTD., et al.,                                   :   BRIEFING AND SHOW
                                                                       :     CAUSE HEARING
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On April 3, 2020, Plaintiff filed its Amended Complaint with the Court. See ECF No. 97.
Defendants PPMT Capital Advisors, Ltd. (“PPMT Capital”) and Royal Gulf Capital Corporation
(“Royal Gulf Capital”) were served with the Amended Complaint on July 2 and July 4, 2020 and
proof of service was filed with the Court. See ECF Nos. 120-22. To date, Defendants PPMT
Capital and Royal Gulf Capital have neither answered the Amended Complaint, nor otherwise
appeared in this action. In light of the foregoing, it is hereby ORDERED that any motion for
default judgment shall be filed, in accordance with the Court’s Individual Rules and Practices for
Civil Cases (available at http://nysd.uscourts.gov/judge/Furman), no later than August 11, 2020.
Plaintiffs should address in the motion why default judgment should be entered now — as
opposed to waiting until the pending motions filed by other Defendants are resolved and/or
until judgment has been entered. Defendant shall file any opposition to the motion for default
judgment no later than August 18, 2020. Defendants are cautioned that a corporation may
appear in federal court only through licensed counsel, and “where a corporation repeatedly fails
to appear by counsel, a default judgment may be entered against it.” Grace v. Bank Leumi Tr.
Co. of N.Y., 443 F.3d 180, 192 (2d Cir. 2006) (internal quotation marks omitted).

        If a motion for default judgment is filed, it is further ORDERED that Defendants PPMT
Capital and Royal Gulf Capital appear and show cause before this Court, Courtroom 1105 of the
Thurgood Marshall Courthouse, 40 Centre Street, New York, New York, on September 3, 2020,
at 3:15 p.m., why an order should not be issued granting a default judgment against Defendants
PPMT Capital and Royal Gulf Capital. Prior to that date, Plaintiff must file the proposed default
judgment order electronically, using the ECF Filing Event “Proposed Default Judgment,” for the
Clerk’s approval.

         In the event that either PPMT Capital or Royal Gulf Capital appears or opposes the
motion for default judgment prior to that date, the parties shall prepare to treat that conference as
the initial pretrial conference with respect to any such appearing Defendant. That is, if either
PPMT Capital or Royal Gulf Capital appears, opposes the motion, or seeks a nunc pro tunc
extension of time to respond to the complaint, then the parties — including any such appearing
Defendant — shall follow the pre-conference procedures specified in the Court’s Order of
        Case 1:19-cv-10497-JMF Document 126 Filed 07/28/20 Page 2 of 2


November 14, 2019, including by submitting a joint letter addressing certain topics and a
proposed case management plan no later than the Thursday prior to the conference. See ECF No.
28.

        It is further ORDERED that Plaintiff serve Defendants PPMT Capital and Royal Gulf
Capital via overnight courier (1) with a copy of this Order within one business day of the date
of this Order; and (2) with a copy of the motion for default judgment and all supporting papers
within one business day of the date of any such motion. In each case, within two business days
of service, Plaintiff must file proof of such service on the docket.

       SO ORDERED.

Dated: July 28, 2020                               __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                               2
